EXHIBIT 2.2 AGREEMENT AND PLAN OF MERGER by and between CENTERSTATE BANKS, INC. and SUNSHINE BANCORP, INC. Dated as of August 12, 2017 TABLE OF CONTENTS ARTICLE I THE MERGER 1 Section 1.01 The Merger. 1 Section 1.02 Articles of Incorporation and Bylaws. 2 Section 1.03 Bank Merger 2 Section 1.04 Directors and Officers 2 Section 1.05 Effective Time; Closing. 2 Section 1.06 Additional Actions. 3 Section 1.07 Reservation of Right to Revise Structure. 3 ARTICLE II MERGER CONSIDERATION; EXCHANGE PROCEDURES 3 Section 2.01 Merger Consideration. 3 Section 2.02 Stock-Based Awards. 4 Section 2.03 Rights as Shareholders; Stock Transfers. 4 Section 2.04 Fractional Shares. 4 Section 2.05 Plan of Reorganization. 5 Section 2.06 Exchange Procedures 5 Section 2.07 Deposit of Merger Consideration. 5 Section 2.08 Delivery of Merger Consideration. 6 Section 2.09 Anti-Dilution Provisions. 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SUNSHINE 6 Section 3.01 Making of Representations and Warranties. 6 Section 3.02 Organization, Standing and Authority. 7 Section 3.03 Capitalization. 7 Section 3.04 Authority; No Violation 8 Section 3.05 Consents and Approvals 9 Section 3.06 Reports. 10 Section 3.07 Financial Statements. 10 Section 3.08 Absence of Certain Changes or Events. 12 Section 3.09 Legal Proceedings. 12 Section 3.10 Taxes and Tax Returns. 12 Section 3.11 Employees and Employee Benefit Plans 13 Section 3.12 Compliance with Applicable Law. 16 Section 3.13 Certain Contracts. 16 Section 3.14 Agreements with Regulatory Agencies. 17 Section 3.15 Risk Management Instruments. 18 Section 3.16 Environmental Matters. 18 Section 3.17 Investment Securities and Commodities. 18 Section 3.18 Real Property. 19 Section 3.19 Intellectual Property. 19 Section 3.20 Related Party Transactions. 20 Section 3.21 Reorganization. 20 Section 3.22 Antitakeover Provisions. 20 Section 3.23 Broker’s Fees. 20 Section 3.24 Opinion. 20 Section 3.25 Sunshine Information. 20 i Section 3.26 Loan Portfolio. 21 Section 3.27 Insurance. 22 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CENTERSTATE 22 Section 4.01 Making of Representations and Warranties 22 Section 4.02 Organization, Standing and Authority 23 Section 4.03 Capitalization 23 Section 4.04 Authority; No Violation 24 Section 4.05 Consents and Approvals. 25 Section 4.06 Reports. 25 Section 4.07 Financial Statements. 26 Section 4.08 Taxes. 27 Section 4.09 Absence of Certain Changes or Events. 27 Section 4.10 Legal Proceedings. 28 Section 4.11 Compliance with Applicable Law. 28 Section 4.12 Agreements with Regulatory Agencies. 29 Section 4.13 Reorganization. 29 Section 4.14 Broker’s Fees. 29 Section 4.15 CenterState Information. 29 Section 4.16 Financing. 29 Section 4.17 Contracts 29 Section 4.18 Environmental Matters 30 Section 4.19 Loan Portfolio 30 Section 4.20 Insurance. 30 Section 4.21 Opinion. 30 ARTICLE V COVENANTS 30 Section 5.01 Covenants of Sunshine. 30 Section 5.02 Covenants of CenterState. 35 Section 5.03 Commercially Reasonable Efforts. 35 Section 5.04 Shareholder Approval. 35 Section 5.05 Registration Statement; Proxy Statement-Prospectus; NASDAQ Listing. 36 Section 5.06 Regulatory Filings; Consents. 37 Section 5.07 Publicity. 37 Section 5.08 Access; Current Information 38 Section 5.09 No Solicitation by Sunshine; Superior Proposals. 39 Section 5.10 Indemnification. 42 Section 5.11 Employees; Benefit Plans. 43 Section 5.12 Notification of Certain Changes. 45 Section 5.13 Transition; Informational Systems Conversion 45 Section 5.14 No Control of Other Party’s Business. 46 Section 5.15 Certain Litigation. 46 Section 5.16 Director Resignations. 46 Section 5.17 Non-Competition and Non-Disclosure Agreement. 46 Section 5.18 Claims Letters. 46 Section 5.19 Coordination. 46 Section 5.20 Transactional Expenses. 47 Section 5.21 Confidentiality. 47 Section 5.22 Tax Matters. 48 ii ARTICLE VI CONDITIONS TO CONSUMMATION OF THE MERGER 48 Section 6.01 Conditions to Obligations of the Parties to Effect the Merger. 48 Section 6.02 Conditions to Obligations of Sunshine. 49 Section 6.03 Conditions to Obligations of CenterState. 49 Section 6.04 Frustration of Closing Conditions. 50 ARTICLE VII TERMINATION 51 Section 7.01 Termination. 51 Section 7.02 Termination Fee; Expenses. 53 Section 7.03 Effect of Termination. 53 ARTICLE VIII DEFINITIONS 53 Section 8.01 Definitions. 53 ARTICLE IX MISCELLANEOUS 62 Section 9.01 Survival. 62 Section 9.02 Waiver; Amendment 62 Section 9.03 Governing Law; Waiver of Right to Trial by Jury; Venue. 62 Section 9.04 Expenses. 63 Section 9.05 Notices. 63 Section 9.06 Entire Understanding; No Third Party Beneficiaries. 64 Section 9.07 Severability 64 Section 9.08 Enforcement of the Agreement. 64 Section 9.09 Interpretation. 64 Section 9.10 Assignment. 65 Section 9.11 Counterparts. 65 Exhibit A – Form of Voting Agreement Exhibit B – Form of Plan of Merger Exhibit C – Form of Bank Plan of Merger and Merger Agreement Exhibit D – Form of Director Non-Competition and Non-Disclosure Agreement Exhibit E – Form of Claims Letter iii AGREEMENT AND PLAN OF MERGER
